 1

 2                                                                            5/18/2021
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                )
     SAM FARRAR, individually and on                    Case No.: CV 21-02072-CJC (PVCx)
                                  )
     behalf of all others similarly situated,
                                  )
12
                                  )
13                                )                     ORDER GRANTING TIMOTHY M.
              Plaintiff,          )                     WEIS’ UNOPPOSED MOTION FOR
14                                )                     CONSOLIDATION OF ACTIONS,
        v.                        )                     APPOINTMENT AS LEAD
15                                )                     PLAINTIFF, AND APPROVAL OF
                                  )                     LEAD COUNSEL [Dkt. 29] AND
     WORKHORSE GROUP, INC., DUANE )                     DENYING ALL OTHER SUCH
16
     HUGHES, and STEVE SCHRADER, )                      MOTIONS [Dkts. 14, 16, 20, 23, 29, 33,
17                                )                     37, 39, 42]
                                  )
18            Defendants.         )
                                  )
19                                )
                                  )
20

21
     I. INTRODUCTION & BACKGROUND

22

23
           Plaintiff Sam Farrar brings this putative securities class action against Defendants

24
     Workhorse Group, Inc., Duane Hughes, and Steve Schrader. (Dkt. No. 1 [Complaint].)

25
     Plaintiff alleges that Workhorse issued materially false and misleading statements in

26
     various news interviews and press releases. (Id. ¶¶ 20–29.) Nine plaintiffs and their

27
     counsel filed motions to consolidate cases, for appointment as lead plaintiff, and for

28
     approval of lead counsel. (Dkts. 14 [Troy Musser], 16 [Charlie Wang], 20 [Trevin

                                                  -1-
 1   McIntire], 23 [Richard A. Fox], 29 [Timothy M. Weis, hereinafter “Mot.”], 33 [Cory
 2   Blank, Mihai Adrian Caluseru, Craig Calvert, Jaclyn Chan, and Roberto De Palma], 37
 3   [Carole Cooper and Rodney Raymond Orentas], 39 [Sander Gjonaj], and 42 [Orlando
 4   Castillo and Miguel A. Chavez].) All moving plaintiffs except Timothy M. Weis then
 5   filed notices of non-opposition to the competing motions. (Dkt. 46 [Trevin McIntire], 47
 6   [Carole Cooper and Rodney Raymond Orentas], 48 [Charlie Wang], 49 [Orlando Castillo
 7   and Miguel A. Chavez], 50 [Troy Musser], 51 [Cory Blank, Mihai Adrian Caluseru,
 8   Craig Calvert, Jaclyn Chan, and Roberto De Palma], 54 [Richard A. Fox], 55 [Sander
 9   Gjonaj], 57 [Notice by Timothy M. Weis of Concession or Withdrawal of All Previous
10   Competing Motions].) Timothy M. Weis’ motion is therefore now unopposed. For the
11   following reasons, Timothy M. Weis’s unopposed motion is GRANTED, and all other
12   pending motions are DENIED.1
13

14   II. ANALYSIS
15

16          The Court considers (1) consolidation, (2) appointment of a lead plaintiff, and
17   (3) approval of lead counsel.
18

19          A.     Consolidation
20

21          This case was the first lawsuit against Defendants regarding the alleged securities
22   violations filed in the Central District of California. A second case was filed against the
23   same Defendants alleging the same claims based on the same facts in the Central District
24   three days later. John Kinney, et al., v. Workhorse Group, Inc., et al, Case No. 2:21-cv-
25   02207-CJC-PVC (C.D. Cal. Mar. 11, 2021) (“Kinney”).
26

27
     1
       Having read and considered the papers presented by the parties, the Court finds these matters
28   appropriate for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the
     hearing set for June 7, 2021, at 1:30 p.m. is hereby vacated and off calendar.
                                                       -2-
 1         When cases before a court “involve a common question of law or fact,” the court
 2   may “(1) join for hearing or trial any or all matters at issue in the actions; (2) consolidate
 3   the actions; or (3) issue any other orders to avoid unnecessary cost or delay.” Fed. R.
 4   Civ. P. 42. The decision whether to consolidate cases or issue other orders under Rule 42
 5   is left to the broad discretion of the district court. Inv’rs Research Co. v. U.S. Dist. Court
 6   for the Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989). If there is a common
 7   question of law or fact, courts “weigh[] the saving of time and effort consolidation would
 8   produce against any inconvenience, delay, or expense that it would cause.” Huene v.
 9   United States, 743 F.2d 703, 704 (9th Cir. 1984). “The party seeking consolidation bears
10   the burden of establishing that the judicial economy and convenience benefits of
11   consolidation outweigh any prejudice.” Single Chip Sys. Corp. v. Intermec IP Corp., 495
12   F. Supp. 2d 1052, 1057 (S.D. Cal. 2007). “If more than one action on behalf of a class
13   asserting substantially the same [securities claims] has been filed, and any party has
14   sought to consolidate those actions for pretrial purposes or for trial, the court shall not
15   [appoint a lead plaintiff] until after the decision on the motion to consolidate is rendered.”
16   15 U.S.C.A. § 78u-4(a)(3)(B)(ii).
17

18         Plaintiffs seek to consolidate this case with Kinney. Defendants join the request to
19   consolidate the cases. (Dkt. 53.) The Court in its discretion concludes that consolidation
20   is appropriate. See Inv’rs Research, 877 F.2d at 777. The two cases involve identical
21   Defendants and identical factual and legal questions. Substantial judicial economy and
22   convenience will be achieved by handling the two cases together, including by holding a
23   single jury trial (if it turns out one is needed). See Single Chip, 495 F. Supp. 2d at 1057.
24   The time and effort saved outweighs any minimal inconvenience, delay, or expense doing
25   so will cause. See Huene, 743 F.2d at 704. Defendants’ motion for consolidation is
26   therefore GRANTED.
27

28   //
                                                   -3-
 1         B.     Appointment of Lead Plaintiff
 2

 3         A plaintiff who seeks to bring a securities class action under the Private Securities
 4   Litigation Reform Act (“PSLRA”) must, within 20 days of the filing of the complaint,
 5   publish a notice of the putative class action’s pendency, claims, and purported class
 6   period “in a widely circulated national business-oriented publication or wire service.”
 7   15 U.S.C. § 78u-4(a)(3)(A)(i). Any member of the purported class then has 60 days from
 8   the date on which the notice is published to file a motion to be appointed lead plaintiff.
 9   Id. The Complaint in this case was filed on March 8, 2021. That same day, a notice was
10   published through Business Wire advising potential class members of, among other
11   things, the claims alleged in the Complaint, the Class Period, and the 60-day deadline for
12   class members to move to be appointed as lead counsel. (Dkt. 31 [Declaration of Kim E.
13   Miller, hereinafter “Miller Decl.”] ¶ 5, Ex. C.) Mr. Weis timely filed this motion for
14   appointment as lead plaintiff. Although 8 other plaintiffs also filed such a motions, they
15   have all since advised that they do not oppose Mr. Weis’ motion. Mr. Weis obtained a
16   PSLRA certification, in which he attests that he has reviewed the Complaint, adopts the
17   allegations therein, and is willing to serve as representative of the class. (Miller Decl.
18   ¶ 5, Ex. A.) Mr. Weis has therefore satisfied the notice requirements of the PSLRA.
19

20         In choosing a lead plaintiff, courts presume that the most adequate plaintiff is the
21   person that (1) either filed the complaint or a motion in response to the publication of
22   notice of the action, (2) has the largest financial interest in the relief sought by the class,
23   and (3) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
24   Procedure. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); see In re Cavanaugh, 306 F.3d 726, 729–
25   30 (9th Cir. 2002) (explaining that the “presumptively most adequate plaintiff—and
26   hence the presumptive lead plaintiff”—is “the one who has the largest financial interest
27   in the relief sought by the class” and otherwise satisfies the requirements of Rule 23).
28   Mr. Weis suffered a loss of over $1.1 million on his purchases of Workhorse securities
                                                    -4-
 1   during the class period, and “[t]o the best of his knowledge, Mr. Weis thus possesses the
 2   largest financial interest in the relief sought.” (Mot. at 9; Miller Decl. ¶ 5, Ex. B.) None
 3   of the other Plaintiffs who filed motions to be appointed as lead plaintiff oppose Mr.
 4   Weis’ motion.
 5

 6         Mr. Weis has also made a sufficient preliminary showing that he can satisfy Rule
 7   23’s typicality and adequacy requirements. See Cavanaugh, 306 F.3d at 730 (explaining
 8   that for purposes of appointing a lead plaintiff, the focus is only on the typicality and
 9   adequacy prongs of Rule 23(a)). A prospective lead plaintiff’s claims are typical of other
10   class members’ claims when they arise from the same course of conduct that gives rise to
11   the claims of the class members and are based on the same legal theory. Zhu v. UCBH
12   Holdings, Inc., 682 F. Supp. 2d 1049, 1053 (N.D. Cal. 2010) (citing Hanon v.
13   Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)). Mr. Weis is an investor in
14   Workhorse who seeks to bring suit on behalf of other investors who acquired securities
15   between July 7, 2020 and February 23, 2021. The Complaint alleges that Defendants’
16   misrepresentations have resulted in losses for those investors. These allegations make a
17   preliminary showing that Mr. Weis’ claims are typical of the claims of the other members
18   of the investor class. (See Mot. at 10–11.)
19

20         A prospective lead plaintiff is “adequate” if the person does not have conflicts of
21   interest with the proposed class. When evaluating whether a class representative is
22   adequate, courts assess whether he has interests antagonistic to the class, and whether his
23   counsel have the necessary capabilities and qualifications. In re Emulex Corp., 210
24   F.R.D. 717, 720 (C.D. Cal. 2002). There is no evidence of any conflicts of interest
25   between Mr. Weis and other investors in Workhorse. (See Mot. at 11–12.) Mr. Weis’
26   interests align with those of other class members because each member of the class
27   purchased Workhorse securities relying on Defendants’ allegedly misleading statements.
28   And Mr. Weis has represented that he is willing and able to undertake the responsibility
                                                   -5-
 1   of a lead plaintiff and has retained experienced lead counsel. Accordingly, because Mr.
 2   Weis has satisfied all three statutory elements under 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I), he
 3   is designated the lead plaintiff in this case.
 4

 5         C.     Approval of Lead Counsel
 6

 7         The PSLRA provides that once the court has selected the most adequate plaintiff,
 8   the “most adequate plaintiff shall, subject to approval of the court, select and retain
 9   counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). The statute grants the
10   Court discretionary authority to refuse to approve a lead plaintiff’s selection of counsel.
11   In re Cohen, 586 F.3d 703, 709 (9th Cir. 2009). Mr. Weis has selected Kahn Swick &
12   Foti, LLC as his counsel. The Court has reviewed the firm’s biography, (Miller Decl.
13   ¶ 5, Ex. E), and approves it as lead counsel. The firm has successfully served as counsel
14   in many other securities class actions and its attorneys have extensive experience in
15   handling large, complex litigation.
16

17   III. CONCLUSION
18

19         For the foregoing reasons, Timothy M. Weis’ unopposed motion for consolidation
20   of cases, appointment as lead plaintiff, and approval of Kahn Swick & Foti, LLC as
21   counsel for this putative class action is GRANTED. All other pending motions are
22   DENIED. Case No. CV 21-02072-CJC is now the lead case; all future filings shall be
23   made in the lead case. The Clerk is ordered to administratively close Case No. CV 21-
24   02207-CJC (PVCx).
25

26      DATED: May 18, 2021
27                                                    HON. CORMAC J. CARNEY
28
                                               UNITED STATES DISTRICT JUDGE
                                                      -6-
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     -7-
